Exhibit 10.6

 

 

 

ADMINISTRATION AGREEMENT

among

BANK OF AMERICA AUTO TRUST 2012-1,

as Issuer

BANK OF AMERICA, NATIONAL ASSOCIATION,

as Administrator

and

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee

Dated as of April 18, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   1.    Duties of the Administrator      1    2.    Records     
5    3.    Compensation; Payment of Fees and Expenses; Indemnification      5   
4.    Independence of the Administrator      5    5.    No Joint Venture      5
   6.    Other Activities of the Administrator      5    7.    Representations
and Warranties of the Administrator      6    8.    Administrator Replacement
Events; Termination of the Administrator      6    9.    Action upon Termination
or Removal      8    10.    Liens      8    11.    Notices      8    12.   
Compliance with the FDIC Rule      9    13.    Amendments      9    14.   
Governing Law; Submission to Jurisdiction; Waiver of Jury Trial      10    15.
   Headings      11    16.    Counterparts      11    17.    Severability of
Provisions      11    18.    Not Applicable to BANA in Other Capacities; Merger
of Administrator      11    19.    Benefits of the Administration Agreement     
12    20.    Assignment      12    21.    Nonpetition Covenant      12    22.   
Limitation of Liability      12   

 

    i      

Administration Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

THIS ADMINISTRATION AGREEMENT (as amended, modified or supplemented from time to
time, this “Agreement”) dated as of April 18, 2012 is among BANK OF AMERICA AUTO
TRUST 2012-1, a Delaware statutory trust (the “Issuer”), BANK OF AMERICA,
NATIONAL ASSOCIATION, a national banking association, as administrator (“BANA”
or in its capacity as administrator, the “Administrator”), and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, as indenture trustee (the
“Indenture Trustee”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned such terms in Appendix A to the Sale
Agreement dated as of April 18, 2012 (as amended, modified or supplemented from
time to time, the “Sale Agreement”) by and between Bank of America Auto
Receivables Securitization, LLC, as seller, and the Issuer.

W I T N E S S E T H :

WHEREAS, the Issuer has issued the Notes pursuant to the Indenture and the
Certificate pursuant to the Trust Agreement and has entered into certain
agreements in connection therewith, including, (i) the Sale Agreement, (ii) the
Indenture, (iii) the Note Depository Agreement and (iv) the Trust Agreement (the
agreements referred to in clauses (i) through (iv), together with any other
Transaction Documents to which the Issuer is a party, are referred to herein
collectively as the “Issuer Documents”);

WHEREAS, to secure payment of the Notes, the Issuer has pledged the Collateral
to the Indenture Trustee pursuant to the Indenture;

WHEREAS, pursuant to the Issuer Documents, the Issuer and the Owner Trustee are
required to perform certain duties;

WHEREAS, the Issuer and the Owner Trustee desire to have the Administrator
perform certain of the duties of the Issuer and the Owner Trustee (in its
capacity as owner trustee under the Trust Agreement), and to provide such
additional services consistent with this Agreement and the Issuer Documents as
the Issuer may from time to time request;

WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer and the Owner
Trustee on the terms set forth herein;

NOW, THEREFORE, in consideration of the mutual terms and covenants contained
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

1. Duties of the Administrator.

(a) Duties with Respect to the Issuer Documents. The Administrator shall perform
all of its duties as Administrator specifically enumerated herein as
Administrator under this Agreement and the Issuer Documents and the duties and
obligations of the Issuer and the Owner Trustee (in its capacity as owner
trustee under the Trust Agreement) under the Issuer Documents and no additional
duties shall be read to be included herein; provided, however, except as
otherwise provided in the Issuer Documents, that the Administrator shall have no
obligation to make any payment

 

    

Administration Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

required to be made by the Issuer under any Issuer Document; provided, further,
however, that the Administrator shall have no obligation and the Owner Trustee
shall be required to fully perform its duties, with respect to the obligations
of the Owner Trustee under Sections 11.9, 11.13, 11.14, 11.15 and 11.16 of the
Trust Agreement and to otherwise comply with the requirements of the Owner
Trustee pursuant to or related to Regulation AB. The Administrator shall monitor
the performance of the Issuer and the Owner Trustee and shall advise the Issuer
and the Owner Trustee in writing when action is necessary to comply with the
Issuer’s and the Owner Trustee’s duties and obligations under the Issuer
Documents. The Administrator shall perform such calculations, and shall prepare
for execution by the Issuer or the Owner Trustee or shall cause the preparation
by other appropriate Persons of all such documents, reports, filings,
instruments, certificates, notices and opinions as it shall be the duty of the
Issuer or the Owner Trustee (in its capacity as owner trustee under the Trust
Agreement) to prepare, file or deliver pursuant to the Issuer Documents. In
furtherance of the foregoing, the Administrator shall take all appropriate
action that is the duty of the Issuer or the Owner Trustee (in its capacity as
owner trustee under the Trust Agreement) to take pursuant to the Issuer
Documents, including, without limitation, such of the foregoing as are required
with respect to the following matters under the Indenture, the First Purchase
Agreement, the Second Purchase Agreement, the Third Purchase Agreement, the Sale
Agreement, the Trust Agreement and the Servicing Agreement:

(i) (x) the appointment of a successor Note Registrar and (y) giving the
Indenture Trustee notice of any appointment of a new Note Registrar and the
location, or change in location, of the Note Registrar (Section 2.4 of the
Indenture);

(ii) the delivery for cancellation of any Note delivered to the Issuer for
cancellation, and the direction to destroy or return such Note (Section 2.8 of
the Indenture);

(iii) the preparation of Definitive Notes in accordance with the instructions of
the Clearing Agency (Section 2.12 of the Indenture);

(iv) the preparation of an Issuer Order directing the Paying Agent to deposit
with the Indenture Trustee all sums held in trust by such Paying Agent (Sections
3.3 and 4.3 of the Indenture);

(v) upon actual knowledge, the preparation of an Issuer Request directing the
Indenture Trustee to provide notification of any unclaimed monies and repayments
with respect to the Notes (Section 3.3 of the Indenture);

(vi) upon its actual knowledge, the delivery of written notice to the Indenture
Trustee of each Event of Default under the Indenture (Section 3.12 of the
Indenture) and each Servicer Termination Event under the Servicing Agreement
(Section 6.1 of the Servicing Agreement);

 

    2      

Administration Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

(vii) upon its actual knowledge of such, the delivery to the Indenture Trustee
of written notice in the form of an Officer’s Certificate of any event that with
the giving of notice and the lapse of time would become an Event of Default
under clause (c) or (d) of Section 5.1 of the Indenture (Section 3.12 of the
Indenture);

(viii) the preparation and delivery of notice to Noteholders of the removal of
the Indenture Trustee and the appointment of a successor Indenture Trustee
(Section 6.8 of the Indenture);

(ix) upon request, the notification to the Indenture Trustee if and when the
Notes are listed on any stock exchange (Section 7.3 of the Indenture);

(x) the delivery of new Notes conforming to any supplemental indenture (Section
9.6 of the Indenture);

(xi) the duty to cause the Issuer to provide notice of redemption of the Trust
Estate pursuant to Section 10.1 of the Indenture to the Certificateholders
(Section 10.1 of the Indenture);

(xii) the duty to cause the Indenture Trustee to provide notification to
Noteholders of redemption of the Notes (Section 10.2 of the Indenture);

(xiii) notification to the Certificateholders of the substance of any amendment
to the Sale Agreement, the Servicing Agreement or the Indenture (Section 4.6 of
the Sale Agreement, Section 7.1 of the Servicing Agreement and Section 9.1 of
the Indenture);

(xiv) the preparation and delivery of notice to the Certificateholders of any
termination of, or appointment of a successor to, the Servicer (Section 6.3 of
the Servicing Agreement); and

(xv) the duty to cause the Issuer to request such information as is necessary to
determine the obligations of any party under the Trust Agreement pursuant to the
FATCA provisions (Section 3.5(e) of the Trust Agreement).

(b) Notices to Rating Agencies. The Administrator shall give notice to each
Rating Agency of (i) any merger or consolidation of the Owner Trustee pursuant
to Section 10.4 of the Trust Agreement; (ii) any Default, Event of Default or
Servicer Termination Event of which it has been provided notice pursuant to
Section 6.5 of the Indenture; (iii) any amendment to the Trust Agreement
pursuant to Section 11.1 of the Trust Agreement; and (iv) any written notice of
repudiation by the FDIC pursuant to Section 12.6(a) of the Indenture; which
notice shall be given, in the case of each of (i) through (iv), promptly upon
the Administrator being notified thereof by the Depositor, the Owner Trustee,
the Indenture Trustee or the Servicer, as applicable.

 

    3      

Administration Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

(c) Notices to Rating Agencies, on behalf of the Issuer. The Administrator, on
behalf of the Issuer, shall give notice to each Rating Agency of (i) any
amendment to the First Purchase Agreement pursuant to Section 4.6 of the First
Purchase Agreement; (ii) any amendment to the Second Purchase Agreement pursuant
to Section 4.6 of the Second Purchase Agreement; (iii) any amendment to the
Third Purchase Agreement pursuant to Section 4.6 of the Third Purchase
Agreement; (iv) any amendment to the Sale Agreement pursuant to Section 4.6 of
the Sale Agreement; (v) any material breach of the perfection representations,
warranties and covenants contained in Schedule II of each of the First Purchase
Agreement, the Second Purchase Agreement and the Third Purchase Agreement,
Schedule III of the Sale Agreement and Schedule I of the Indenture; (vi) the
termination of, and/or appointment of a successor to, the Servicer pursuant to
Sections 6.1, 6.2 and 6.3 of the Servicing Agreement; (vii) any waiver of a
Servicer Termination Event pursuant to Section 6.4 of the Servicing Agreement;
(viii) any amendment to the Servicing Agreement pursuant to Section 7.1 of the
Servicing Agreement; (ix) any resignation or removal of the Owner Trustee
pursuant to Sections 10.2 and 10.3 of the Trust Agreement; (x) any Officer’s
Certificate delivered pursuant to Section 3.12 of the Indenture with respect to
any Event of Default under the Indenture; (xi) any officer’s certificate of the
Issuer delivered pursuant to Section 3.9 of the Indenture; (xii) any resignation
or removal of the Indenture Trustee pursuant to Section 6.8 of the Indenture;
(xiii) any merger or consolidation of the Indenture Trustee pursuant to
Section 6.9 of the Indenture; (xiv) any Indenture Trustee’s Certificate,
delivered pursuant to Section 7.4 of the Indenture; (xv) any supplemental
indenture pursuant to Sections 9.1 or 9.2 of the Indenture; (xvi) redemption of
the Notes pursuant to Sections 10.1 and 10.2 of the Indenture; (xvii) any notice
of merger, consolidation or succession of the Servicer pursuant to Section 5.3
of the Servicing Agreement; and (xviii) any amendment pursuant to Section 10 of
this Agreement; which notice shall be given, in the case of each of (i) through
(xviii), promptly upon the Administrator being notified thereof by the Issuer.

(d) No Action by Administrator. Notwithstanding anything to the contrary in this
Agreement, the Administrator shall not be obligated to, and shall not, take any
action that the Issuer directs the Administrator not to take nor which would
result in a violation or breach of the Issuer’s covenants, agreements or
obligations under any of the Issuer Documents.

(e) Non-Ministerial Matters; Exceptions to Administrator Duties.

(i) Notwithstanding anything to the contrary in this Agreement, with respect to
matters that in the reasonable judgment of the Administrator are
non-ministerial, the Administrator shall not take any action unless, within a
reasonable time before the taking of such action, the Administrator shall have
notified the Issuer of the proposed action and the Issuer shall not have
withheld consent or provided an alternative direction. For the purpose of the
preceding sentence, “non-ministerial matters” shall include, without limitation:

(A) the initiation of any claim or lawsuit by the Issuer and the compromise of
any action, claim or lawsuit brought by or against the Issuer;

 

    4      

Administration Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

(B) the appointment of successor Note Registrars, successor Paying Agents,
successor Indenture Trustees, successor Administrators, successor Servicers, or
the consent to the assignment by the Note Registrar, the Paying Agent, or the
Indenture Trustee of its obligations under the Indenture; and

(C) the removal of the Indenture Trustee.

(ii) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (x) make any payments to
the Noteholders under the Transaction Documents, (y) except as provided in the
Transaction Documents, sell the Trust Estate or (z) take any other action that
the Issuer directs the Administrator not to take on its behalf.

2. Records. The Administrator shall maintain appropriate books of account and
records relating to services performed hereunder, which books of account and
records shall be accessible for inspection upon reasonable written request by
the Issuer, the Depositor and the Indenture Trustee at any time during normal
business hours.

3. Compensation; Payment of Fees and Expenses; Indemnification. As compensation
for the performance of the Administrator’s obligations under this Agreement and
as reimbursement for its expenses related thereto, including, but not limited
to, costs incurred in connection with the engagement of third parties to perform
any tax preparation duties hereunder, the Issuer shall cause the Servicer to pay
to the Administrator such reasonable amounts agreed between the Servicer and the
Administrator, which shall be solely an obligation of the Servicer. The
Administrator and any director, officer, employee or agent of the Administrator
shall be entitled to indemnification by the Servicer and held harmless against
any loss, liability or expense (including reasonable attorney’s fees) incurred
in connection with (i) any claim or legal action relating to this Agreement or
(ii) the performance of any of the Administrator’s duties under this Agreement,
unless the loss, liability or expense was incurred by reason of its own grossly
negligent actions, its own grossly negligent failure to act or its own willful
misconduct in the performance of any of the Administrator’s duties under this
Agreement.

4. Independence of the Administrator. For all purposes of this Agreement, the
Administrator shall be an independent contractor and shall not be subject to the
supervision of the Issuer with respect to the manner in which it accomplishes
the performance of its obligations hereunder. Unless expressly authorized by the
Issuer, the Administrator shall have no authority to act for or to represent the
Issuer in any way (other than as permitted hereunder) and shall not otherwise be
deemed an agent of the Issuer.

5. No Joint Venture. Nothing contained in this Agreement (i) shall constitute
the Administrator and the Issuer as members of any partnership, joint venture,
association, syndicate, unincorporated business or other separate entity,
(ii) shall be construed to impose any liability as such on the Administrator or
the Issuer or (iii) shall be deemed to confer on the Administrator or the Issuer
any express, implied or apparent authority to incur any obligation or liability
on behalf of the other.

6. Other Activities of the Administrator. Nothing herein shall prevent the
Administrator or its Affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an Administrator for any
other Person even though such Person may engage in business activities similar
to those of the Issuer, the Owner Trustee or the Indenture Trustee.

 

    5      

Administration Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

7. Representations and Warranties of the Administrator. The Administrator
represents and warrants to the Issuer and the Indenture Trustee as follows:

(a) Existence and Power. The Administrator is a national banking association
validly existing and in good standing under the laws of the United States and
has, in all material respects, all power and authority to carry on its business
as now conducted. The Administrator has obtained all necessary licenses and
approvals in each jurisdiction where the failure to do so would materially and
adversely affect the ability of the Administrator to perform its obligations
under the Transaction Documents or affect the enforceability or collectibility
of the Receivables or any other part of the Collateral.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Administrator of the Transaction Documents to which it is a party
(i) have been duly authorized by all necessary action on the part of the
Administrator and (ii) do not contravene or constitute a default under (A) any
applicable law, rule or regulation, (B) its organizational documents or (C) any
material agreement, contract, order or other instrument to which it is a party
or its property is subject (other than violations which do not affect the
legality, validity or enforceability of any of such agreements and which,
individually or in the aggregate, would not materially and adversely affect the
transactions contemplated by, or the Administrator’s ability to perform its
obligations under, the Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Administrator of any Transaction Document other than
(i) UCC filings, (ii) approvals and authorizations that have previously been
obtained and filings that have previously been made and (iii) approvals,
authorizations or filings which, if not obtained or made, would not have a
material adverse effect on the enforceability or collectibility of the
Receivables or any other part of the Collateral or would not materially and
adversely affect the ability of the Administrator to perform its obligations
under the Transaction Documents.

(d) Binding Effect. Each Transaction Document to which the Administrator is a
party constitutes the legal, valid and binding obligation of the Administrator
enforceable against the Administrator in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting the enforcement of creditors’ rights generally and, if applicable, the
rights of creditors of national banking associations from time to time in effect
or by general principles of equity.

8. Administrator Replacement Events; Termination of the Administrator.

(a) Subject to clauses (d) and (e) below, the Administrator may resign its
duties hereunder by providing the Issuer with at least sixty (60) days’ prior
written notice.

 

    6      

Administration Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

(b) Subject to clauses (d) and (e) below, the Issuer may remove the
Administrator without cause by providing the Administrator with at least sixty
(60) days’ prior written notice; provided, that, for so long as any Notes are
Outstanding, the Rating Agency Condition shall have been satisfied in connection
therewith.

(c) The occurrence of any one of the following events (each, an “Administrator
Replacement Event”) shall also entitle the Issuer, subject to Section 20 hereof,
to terminate and replace the Administrator:

(i) any failure by the Administrator to deliver or cause to be delivered to the
Indenture Trustee or the Owner Trustee for deposit into the Collection Account
any payment required to be so delivered by the Administrator under the terms of
this Agreement that shall continue unremedied for a period of ten (10) Business
Days after written notice of such failure is received (1) by the Administrator
from the Indenture Trustee or the Issuer or (2) by the Issuer, the Indenture
Trustee and the Administrator from the Noteholders evidencing at least a
majority of the Outstanding Note Balance of the Controlling Class or, if no
Notes are Outstanding, from the Majority Certificateholders;

(ii) any failure by the Administrator to duly observe or perform in any material
respect any other of the covenants or agreements, as the case may be, set forth
in this Agreement, which failure shall materially and adversely affect the
rights of the Issuer, the Noteholders or the Certificateholders, and which
continues unremedied for ninety (90) days after the date on which written notice
of such failure, requiring the same to be remedied, shall have been given (1) to
the Administrator by the Indenture Trustee or the Issuer or (2) to the Issuer,
the Indenture Trustee and the Servicer by the Noteholders evidencing at least a
majority of the Outstanding Note Balance of the Controlling Class or, if no
Notes are Outstanding, by the Majority Certificateholders; or

(iii) the Administrator suffers a Bankruptcy Event;

provided, however, that if a delay in or failure of performance referred to
under clauses (i) or (ii) above was caused by force majeure or other similar
occurrence the grace period in the applicable clause will be extended for an
additional thirty (30) days. The existence or occurrence of any “material
instance of noncompliance” (within the meaning of Item 1122 of Regulation AB)
shall not create any presumption that any event in clause (i) or (ii) above has
occurred.

(d) If an Administrator Replacement Event shall have occurred, the Issuer may,
subject to Section 20 hereof, by notice given to the Administrator and the Owner
Trustee, terminate all or a portion of the rights and powers of the
Administrator under this Agreement, including the rights of the Administrator to
receive the annual fee for services hereunder for all periods following such
termination; provided, however, that such termination shall not become effective
until such time as the Issuer, subject to Section 20 hereof, shall have
appointed a successor Administrator with the consent of the Indenture Trustee in
the manner set forth below. Upon any such termination, all rights,

 

    7      

Administration Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

powers, duties and responsibilities of the Administrator under this Agreement
shall vest in and be assumed by any successor Administrator appointed by the
Issuer, subject to Section 20 hereof, pursuant to a management agreement between
the Issuer and such successor Administrator, containing substantially the same
provisions as this Agreement (including with respect to the compensation of such
successor Administrator), and the successor Administrator is hereby irrevocably
authorized and empowered to execute and deliver, on behalf of the Administrator,
as attorney-in-fact or otherwise, all documents and other instruments, and to do
or accomplish all other acts or things necessary or appropriate to effect such
vesting and assumption. Further, in such event, the Administrator shall use its
commercially reasonable efforts to effect the orderly and efficient transfer of
the administration of the Issuer to the new Administrator.

(e) The Issuer, subject to Section 20 hereof, may waive in writing any
Administrator Replacement Event by the Administrator in the performance of its
obligations hereunder and its consequences. Upon any such waiver of a past
Administrator Replacement Event, such Administrator Replacement Event shall
cease to exist, and any Administrator Replacement Event arising therefrom shall
be deemed to have been remedied for every purpose of this Agreement. No such
waiver shall extend to any subsequent or other Administrator Replacement Event
or impair any right consequent thereon.

9. Action upon Termination or Removal. Promptly upon the effective date of
termination of this Agreement pursuant to Section 8, or the removal of the
Administrator pursuant to Section 8, the Administrator shall be entitled to be
paid by the Servicer all fees and reimbursable expenses accruing to it to the
date of such termination or removal. If the Administrator is removed without
cause, the Servicer will be responsible for any costs, expenses or indemnities
incurred by the Administrator in connection with its removal.

10. Liens. The Administrator will not directly or indirectly create, allow or
suffer to exist any Lien on the Collateral other than Permitted Liens.

11. Notices. All demands, notices and communications hereunder shall be in
writing and shall be delivered or mailed by registered or certified first-class
United States mail, postage prepaid, hand delivery, prepaid courier service, or
by facsimile or electronic mail, and addressed in each case as specified on
Schedule I to the Sale Agreement or at such other address as shall be designated
by any of the specified addressees in a written notice to the other parties
hereto. Delivery shall occur only upon receipt or reported tender of such
communication by an officer of the recipient entitled to receive such notices
located at the address of such recipient for notices hereunder and, with respect
to delivery via electronic mail, upon confirmation from the recipient that such
notice has been received; provided, however, any demand, notice or communication
hereunder to any Rating Agency shall be deemed to be delivered if a copy of such
demand, notice or communication has been posted on any website maintained by
BANA pursuant to a commitment to any Rating Agency relating to the Notes in
accordance with 17 C.F.R. 24017g-5(a)(3).

 

    8      

Administration Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

12. Compliance with the FDIC Rule. The Administrator agrees (i) to perform the
covenants set forth in Article XII of the Indenture applicable to it and (ii) to
facilitate compliance with Article XII of the Indenture by the Bank of America
Parties.

13. Amendments.

(a) Any term or provision of this Agreement may be amended by the Administrator
and the Issuer without the consent of the Indenture Trustee, any Noteholder, the
Issuer, the Owner Trustee, the Depositor, the First Tier Purchaser, the Second
Tier Purchaser or any other Person subject to subsections (d) and (e) of this
Section 13; provided that (i) such amendment shall not, as evidenced by an
Officer’s Certificate of the Depositor or an Opinion of Counsel delivered to the
Indenture Trustee and the Owner Trustee materially and adversely affect the
interests of the Noteholders or (ii) the Rating Agency Condition shall have been
satisfied with respect to such amendment; provided further, that in the case of
any amendment pursuant to this Section 13(a), such amendment shall not, for
United States federal income tax purposes, as evidenced by an Opinion of
Counsel, (i) affect the treatment of the Notes as indebtedness, (ii) be deemed
to cause a taxable exchange of the Notes or (iii) cause the Issuer (or any part
thereof) to be treated as an association or publicly traded partnership taxable
as a corporation or cause the Issuer to be treated as other than a grantor trust
of the type described in Treasury Regulation section 301.7701-4(c).

(b) Subject to subsections (d) and (e) of this Section 13, this Agreement may
also be amended from time to time by the Issuer, the Administrator and the
Indenture Trustee, with the consent of (i) the Holders of Notes evidencing not
less than a majority of the Outstanding Note Balance of the Controlling Class
and (ii) the Majority Certificateholders, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of the Noteholders or
the Certificateholders; provided, however, that no such amendment shall
(i) increase or reduce in any manner the amount of, or accelerate or delay the
timing of, or change the allocation or priority of, collections of payments on
Receivables or distributions that are required to be made for the benefit of the
Noteholders or the Certificateholders, or (ii) reduce the aforesaid percentage
of the principal amount of the Notes Outstanding or the Certificate Percentage
Interest required to consent to any such amendment, without the consent of all
the Noteholders and Certificateholders affected thereby; and provided further,
that an Opinion of Counsel shall be furnished to the Indenture Trustee and the
Owner Trustee to the effect that such amendment (A) will not materially
adversely affect the United States federal income taxation of any outstanding
Note or Certificate and (B) for United States federal income tax purposes, will
not cause the Issuer to be treated as an association (or a publicly traded
partnership) taxable as a corporation, or cause the Issuer to be treated as
other than a grantor trust of the type described in Treasury Regulation section
301.7701-4(c). It will not be necessary for the consent of Noteholders to
approve the particular form of any proposed amendment or consent, but it will be
sufficient if such consent approves the substance thereof. The manner of
obtaining such consents (and any other consents of Noteholders provided for in
this Agreement) and of evidencing the authorization of the execution thereof by
Noteholders and Certificateholders will be subject to such reasonable
requirements as the Indenture Trustee and Owner Trustee may prescribe, including
the establishment of record dates pursuant to the Note Depository Agreement.

 

    9      

Administration Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

(c) Prior to the execution of any such amendment, the Administrator shall
provide written notification of the substance of such amendment to each Rating
Agency and the Owner Trustee; and promptly after the execution of any such
amendment or consent, the Administrator shall furnish a copy of such amendment
or consent to each Rating Agency, the Owner Trustee and the Indenture Trustee.

(d) Prior to the execution of any amendment to this Agreement, the Issuer, the
Owner Trustee and the Indenture Trustee shall be entitled to receive and
conclusively rely upon an Opinion of Counsel stating that the execution of such
amendment is authorized or permitted by this Agreement and that all conditions
precedent to the execution and delivery of such amendment have been satisfied.
The Owner Trustee and the Indenture Trustee may, but shall not be obligated to,
enter into any such amendment which adversely affects the Owner Trustee’s or the
Indenture Trustee’s, as applicable, own rights, duties or immunities under this
Agreement. Furthermore, notwithstanding anything to the contrary herein, this
Agreement may not be amended in any way that would materially and adversely
affect the Owner Trustee’s or the Indenture Trustee’s rights, privileges,
indemnities, duties or obligations under this Agreement, the Transaction
Documents or otherwise without the prior written consent of such party.

(e) Notwithstanding subsections (a) and (b) of this Section 13, this Agreement
may only be amended by the Issuer and the Administrator if (i) the Majority
Certificateholders or all of the Certificateholders, as the case may be, consent
to such amendment or (ii) such amendment shall not, as evidenced by an Officer’s
Certificate of the Issuer or the Administrator or an Opinion of Counsel
delivered to the Indenture Trustee and the Owner Trustee, materially and
adversely affect the interests of the Certificateholders. It will not be
necessary to obtain the consent of the Certificateholders to approve the
particular form of any proposed amendment or consent, but it will be sufficient
if such consent approves the substance thereof.

14. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING TO THE MAXIMUM EXTENT PERMITTED BY
LAW ALL OTHER CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

    10      

Administration Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

(b) Each of the parties hereto hereby irrevocably and unconditionally:

(i) submits for itself and its property in any legal action or Proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(ii) consents that any such action or Proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of such
action or Proceeding in any such court or that such action or Proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(iii) agrees that service of process in any such action or Proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 11 of this Agreement;

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(v) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any action, Proceeding or counterclaim
based on, or arising out of, under or in connection with this Agreement, any
other Transaction Document, or any matter arising hereunder or thereunder.

15. Headings. The section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.

16. Counterparts. This Agreement may be executed in any number of counterparts
(including by way of electronic or facsimile transmission), each of which so
executed shall be deemed to be an original, but all of such counterparts shall
together constitute but one and the same instrument.

17. Severability of Provisions. If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions or terms shall be deemed
severable from the remaining covenants, agreements, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

18. Not Applicable to BANA in Other Capacities; Merger of Administrator.

(a) Nothing in this Agreement shall affect any obligation BANA may have in any
other capacity.

 

    11      

Administration Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

(b) Any entity into which the Administrator may be merged or converted or with
which it may be consolidated, to which it may sell or transfer its corporate
trust business and assets as a whole or substantially as a whole or any entity
resulting from any merger, sale, transfer, conversion or consolidation to which
the Administrator shall be a party, or any entity succeeding to the business of
the Administrator, shall be the successor of the Administrator hereunder without
the execution or filing of any paper of any further act on the part of any of
the parties hereto, anything herein to the contrary notwithstanding.

19. Benefits of the Administration Agreement. Nothing in this Agreement,
expressed or implied, shall give to any Person other than the parties hereto and
their successors hereunder, the Owner Trustee, any separate trustee or
co-trustee appointed under Section 6.10 of the Indenture and the Noteholders,
any benefit or any legal or equitable right, remedy or claim under this
Agreement. For the avoidance of doubt, the Owner Trustee is a third party
beneficiary of this Agreement and is entitled to the rights and benefits
hereunder and may enforce the provisions hereof as if it were a party hereto.

20. Assignment. Each party hereto hereby acknowledges and consents to the
mortgage, pledge, assignment and Grant of a security interest by the Issuer to
the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders of all of the Issuer’s rights under this Agreement. In addition, the
Administrator hereby acknowledges and agrees that for so long as any Notes are
outstanding, the Indenture Trustee will have the right to exercise all waivers
and consents, rights, remedies, powers, privileges and claims of the Issuer
under this Agreement pursuant to the Grant of such security interest.

21. Nonpetition Covenant. Each party hereto agrees that, prior to the date which
is one year and one day after payment in full of all obligations of each
Bankruptcy Remote Party in respect of all securities issued by any Bankruptcy
Remote Party (i) such party shall not authorize any Bankruptcy Remote Party to
commence a voluntary winding-up or other voluntary case or other Proceeding
seeking liquidation, reorganization or other relief with respect to such
Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence or join with any other Person in commencing or institute with any
other Person any Proceeding against such Bankruptcy Remote Party under any
bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction.

22. Limitation of Liability. Notwithstanding anything contained herein to the
contrary, this Agreement has been executed and delivered by Wilmington Trust,
National Association, not in its individual capacity but solely as Owner
Trustee, and in no event shall it have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or under the Notes or any of the other Transaction Documents or in any of the
certificates, notices or agreements delivered pursuant thereto, as to all of
which recourse shall be had solely to the assets of the Issuer. Under no
circumstances shall the Owner Trustee be personally liable for the payment of
any indebtedness or expense of the Issuer or be liable for

 

    12      

Administration Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

the breach or failure of any obligations, representation, warranty or covenant
made or undertaken by the Issuer under the Transaction Documents. For the
purposes of this Agreement, in the performance of its duties or obligations
hereunder, the Owner Trustee shall be subject to, and entitled to the benefits
of, the terms and provisions of Articles VI, VII and VIII of the Trust
Agreement.

[SIGNATURES ON NEXT PAGE]

 

    13      

Administration Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

BANK OF AMERICA AUTO TRUST 2012-1 By:   Wilmington Trust, National Association,
not in its individual capacity but solely as Owner Trustee By:   /s/ Jennifer A.
Luce Name: Jennifer A. Luce Title: Assistant Vice President

 

    S-1      

Administration Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

BANK OF AMERICA, NATIONAL ASSOCIATION, as Administrator By:   /s/ Keith W.
Landis Name:   Keith W. Landis Title:   Vice President

 

    S-2      

Administration Agreement

(BAAT 2012-1)



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

not in its individual capacity

but solely as Indenture Trustee

By:   /s/ Melissa Rosal Name:   Melissa A. Rosal Title:   Vice President

 

    S-3      

Administration Agreement

(BAAT 2012-1)